Fourth Court of Appeals
                                San Antonio, Texas
                                      January 22, 2018

                                   No. 04-17-00241-CV

                              SHOPOFF ADVISORS, L.P.,
                                    Appellant

                                             v.

                              ATRIUM CIRCLE, GP, et al,
                                     Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI04489
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant’s motion for rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court